Order entered March 2, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-21-00112-CR

                      THE STATE OF TEXAS, Appellant

                                        V.

                     ADAM MATTHEW SMITH, Appellee

               On Appeal from the 291st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F20-37992-U

                                     ORDER

      The State of Texas has filed an interlocutory appeal from the trial court’s

February 10, 2021 order granting Adam Matthew Smith’s motion to suppress. See

TEX. CODE CRIM. PROC. ANN. art. 44.01(a)(5). In its notice of appeal, the State asks

for a stay of the trial court’s proceedings pending disposition of the appeal of the

suppression order.

      Article 44.01(e) provides that the State is entitled to a stay in the

proceedings pending the appeal of the trial court’s order granting a motion to
suppress. See id. art. 44.01(e). We GRANT the State’s request and ORDER the

proceedings stayed pending disposition of the appeal of the trial court’s order

granting Smith’s motion to suppress.

      On March 1, 2021, court reporter Sasha Brooks filed a corrected volume 4 of

the reporter’s record along with a corrected State’s exhibit 2. In light of this, we

STRIKE volume 4 and State’s exhibit 2 of the February 26, 2021 reporter’s

record.

                                             /s/   ERIN A. NOWELL
                                                   JUSTICE